
	
		I
		112th CONGRESS
		1st Session
		H. R. 3083
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2011
			Mr. McDermott (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on the
			 Judiciary and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend section 402 of the Personal Responsibility and
		  Work Opportunity Reconciliation Act of 1996 to extend the eligibility period
		  for supplemental security income benefits for refugees, asylees, and certain
		  other humanitarian immigrants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SSI Extension for Elderly and Disabled
			 Refugees Act of 2011.
		2.Extension of
			 eligibility period for ssi benefits for certain recipients
			(a)In
			 generalSection 402(a)(2)(M) of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)(M)) is
			 amended—
				(1)in clause (i)(I),
			 by striking fiscal years 2009 through 2011 and inserting
			 fiscal years 2009 through 2012; and
				(2)in clause (ii), by
			 striking fiscal years 2009 through 2011 and inserting
			 fiscal years 2009 through 2012.
				(b)Conforming
			 amendmentSection 402(a)(2)(M) of such Act is amended, in the
			 subparagraph heading, by striking through fiscal year 2011.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2011.
			3.Diversity
			 immigrant visa petition fee
			(a)Requirement for
			 feeSection 204(a)(1)(I) of the Immigration and Nationality Act
			 (8 U.S.C. 1154(a)(1)(I)) is amended by adding at the end the following:
				
					(iv)Each petition filed under this subparagraph
				shall include a petition fee in the amount of
				$30.
					.
			(b)Deposit of
			 feeAll fees collected pursuant to clause (iv) of section
			 204(a)(1)(I) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(I)),
			 as added by subsection (a), shall not be available for obligation and shall be
			 deposited, in their entirety, in the general fund of the Treasury.
			(c)Sunset of
			 feesThe fees collected pursuant to clause (iv) of section
			 204(a)(1)(I) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(I)),
			 as added by subsection (a), shall apply only to petitions filed before October
			 1, 2013.
			4.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
